Citation Nr: 1135094	
Decision Date: 09/19/11    Archive Date: 09/23/11

DOCKET NO.  05-35 699A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include schizophrenia.


REPRESENTATION

Appellant represented by:	John F. Cameron, Attorney


ATTORNEY FOR THE BOARD

A. Lindio, Counsel






INTRODUCTION

The Veteran served on active duty from January 1985 to January 1988 and from May 1989 to May 1993.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2004 rating decision of a Department of Veterans Affairs (VA), Regional Office (RO), which denied the claim of entitlement to service connection for schizophrenia.

This matter was previously before the Board in August 2009 and June 2010 at which time it was remanded for additional development.  It is now returned to the Board. 

The appeal is REMANDED to the RO.  VA will notify the appellant if further action is required.


REMAND

Unfortunately, another remand is required in this case.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration.  VA has a duty to make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A(a) (West 2002 & Supp. 2010); 38 C.F.R. § 3.159(c), (d) (2010). 

The Veteran contends that his currently diagnosed schizophrenia developed within 
one year of his separation from his second period of active duty in May 1993.  As a psychosis, service connection may be presumed if manifested to a degree of 10 percent within a year following discharge from service.  38 C.F.R. § 3.307, 3.309 (2010).

The record does not indicate that the Veteran received psychiatric treatment either in service or within one year of his May 1993 separation from service.  However, a May 1, 2003, VA outpatient treatment record notes that his mother gave a history of mental problems since 1994, which included hearing voices and pacing at night.  His mother is competent, as a layperson, to attest to factual matters of which she has first-hand knowledge - e.g., experiencing and witnessing bizarre behavior consistent with a psychosis within one year of service.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005); see also Buchanan v. Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 2006) (holding that lay evidence is one type of evidence that must be considered, and that competent lay evidence can be sufficient in and of itself).  

The Board also notes that all of the Veteran's VA medical records have not been associated with the claims file.  In a disability report filled out by the Veteran, received by the Board in June 2007, he reported that he was admitted to a VA hospital in Tuskegee, Alabama, in May 1995 for about a month for treatment for a psychiatric disorder.  However, the hospitalization and other records dated prior to August 2001 are not associated with the claims file.  Given that one of the central questions in the current matter is when the Veteran's schizophrenia manifested after service, these records would be relevant to his claim.  VA must assist a claimant in obtaining evidence necessary to substantiate a claim. 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c) (2010). Any VA medical records not already associated with the claims file should be obtained for review.

The Board also notes that in the Veteran's June 2007 disability report, he reported that he had been in jail prior to receiving treatment at the VA hospital on May 11, 1995.  He further noted that after discharging himself from the VA hospital on June 6, 1995, he received treatment at the West Central Georgia Regional Hospital.  In a disability report received in July 2007, he indicated that his "nervous condition" first bothered him on April 24, 1995, and that he received treatment at Columbus Regional Mental Hospital in Columbus, Georgia, and at Butler County Mental Health in Greenville, Alabama.  The RO should contact the Veteran and request that he submit additional information regarding his treatment, and if he wishes for VA to attempt to obtain such information to submit a signed VA Form 21-8940 in relation to each facility.  38 C.F.R. § 3.159(c)(1).  If the RO is unable to obtain these records, the Veteran should be provided oral or written notice of that fact.  38 C.F.R. § 3.159(e)(1).

Accordingly, the case is REMANDED for the following actions:

1. The RO shall request and obtain any VA medical records not already associated with the claims file, including records from the Veteran's May 1993 discharge from service to August 2001 and from August 2009 to the present.  The RO shall specifically attempt to obtain records regarding the reported May 1995 hospitalization at the VA hospital in Tuskegee, Alabama.  

If the search for any such records yields negative results, that fact shall be clearly noted and the Veteran must be informed in writing.

2.  The RO shall contact the Veteran and request that he clarify whether there are any outstanding medical records in regards to his claim and provide the appropriate authorizations for obtaining such records, including possible records from the jail in which the Veteran reported being discharged from in 1995 in order to be hospitalized, the West Central Georgia Regional Hospital, the Columbus Regional Mental Hospital in Columbus, Georgia, and the Butler County Mental Health in Greenville, Alabama.

If the Veteran wishes for the RO to attempt to obtain those records and provides the appropriate authorizations, the RO shall attempt to obtain those records.  If the search for any such records yields negative results, that fact shall be clearly noted and the Veteran must be informed in writing.

3.  When the development requested has been completed, the case shall again be reviewed by the RO  on the basis of the additional evidence.  If the benefit sought is not granted, the Veteran shall be furnished a Supplemental Statement of the Case, and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

Thereafter, if appropriate, the case is to be returned to the Board, following applicable appellate procedure.  The Veteran need take no action until he is so informed.  He has the right to submit additional evidence and argument on the matter or matters the Board has remanded to the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  The purposes of this remand are to obtain additional information and comply with all due process considerations.  No inference should be drawn regarding the final disposition of this claim as a result of this action.

This claim must be afforded expeditious treatment.  All claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).


_________________________________________________
DEMETRIOS G. ORFANOUDIS 
Acting Veterans Law Judge, Board of Veterans' Appeals
 
Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).

